Exhibit 10.1

AMENDMENT NO. 1 TO THE

INTERESTS PURCHASE AGREEMENT

THIS AMENDMENT NO. 1 TO THE INTERESTS PURCHASE AGREEMENT (this “Amendment”) is
entered as of December 17, 2015, by and among SOANE ENERGY LLC, a Delaware
limited liability company (“Seller”), FAIRMOUNT SANTROL INC. (f/k/a Fairmount
Minerals, Ltd.), a Delaware corporation (“Buyer”), and SELF-SUSPENDING PROPPANT
LLC, a Delaware limited liability company (the “Company”). Seller, Buyer and the
Company are sometimes herein referred to individually as a “Party” and
collectively as the “Parties”.

RECITALS

WHEREAS, the Parties have entered into that certain Interests Purchase
Agreement, dated April 30, 2013 (the “Purchase Agreement”; capitalized terms
used herein without definition shall have the meanings ascribed thereto in the
Purchase Agreement); and

WHEREAS, the Parties desire to (a) agree upon the date that shall be deemed the
Earn-Out Commencement Date for purposes of determining the Earn-Out Period
pursuant to the Purchase Agreement and (b) amend and modify the terms of the
Purchase Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, the Parties hereby agree as follows:

 

1. The Earn-Out Commencement Date shall be deemed October 1, 2015.

 

2. Section 2.4(a)(2) of the Purchase Agreement shall be amended and restated in
its entirety to read as follows:

 

     “(2) within sixty (60) days following the last day of the Second Measuring
Period, an amount (the “Second Payment”), equal to (x) the greater of
(i) Fifteen Million Dollars ($15,000,000) and (ii) fifty percent (50%) of the
cumulative Product Margin for all then-completed Measuring Periods (if
positive), minus (y) the total of all Earn-Out Payments previously paid by Buyer
to Seller for all prior completed Measuring Periods, minus (z) the total of all
Marathon Payments made prior to the completion of the Second Measuring Period
(including any Marathon Payments made prior to the Earn-Out Commencement Date)
that were not satisfied from the Escrow Amount or previously subtracted from a
prior Earn-Out Payment;”

 

3. Section 2.4(e) and Section 8.4 of the Purchase Agreement shall be amended by
deleting the references therein to “the Interim Transfer Date” and substituting
therefor “an Interim Transfer Date”.

 

4. Section 2.4(f) of the Purchase Agreement shall be amended and restated in its
entirety to read as follows:

 

1



--------------------------------------------------------------------------------

“(f) Earn-Out Note. The parties understand and agree that the unsecured
contingent right to receive the Earn-Out Amount shall be represented by the
Earn-Out Note. Notwithstanding the foregoing, if (i) the aggregate amount of the
First Payment and the Second Payment fails to equal or exceed the amount (the
“First Interim Threshold”) equal to (x) Fifteen Million Dollars ($15,000,000)
minus (y) the total of all Marathon Payments made prior to the completion of the
Second Measuring Period (including any Marathon Payments made prior to the
Earn-Out Commencement Date) that were not satisfied from the Escrow Amount and
Buyer does not pay the First Interim Buy-Out Amount pursuant to Section 2.4(g)
following Seller’s issuance of its First Interim Foreclosure Notice, or (ii) the
aggregate amount of the First Payment, the Second Payment and the Third Payment
fails to equal or exceed the amount (the “Second Interim Threshold”) equal to
(x) Forty Five Million Dollars ($45,000,000) minus (y) the total of all Marathon
Payments made prior to the completion of the Third Measuring Period (including
any Marathon Payments made prior to the Earn-Out Commencement Date) that were
not satisfied from the Escrow Amount and Buyer does not pay the Second Interim
Buy-Out Amount pursuant to Section 2.4(g) following Seller’s issuance of its
Second Interim Foreclosure Notice, or (iii) the aggregate amount of the Earn-Out
Payments made by Buyer during the Earn-Out Period plus the First Interim Buy-Out
Amount (if any) plus the Second Interim Buy-Out Amount (if any) made by Buyer
fails to equal or exceed the amount (the “Final Threshold”) equal to (1) One
Hundred Ninety Five Million Dollars ($195,000,000) minus (2) the total of all
Marathon Payments made prior to the completion of the Earn-Out Period (including
any Marathon Payments made prior to the Earn-Out Commencement Date) that were
not satisfied from the Escrow Amount and Buyer does not pay the Final Buy-Out
Amount pursuant to Section 2.4(h) following Seller’s issuance of its Final
Foreclosure Notice, then Seller shall be entitled to exercise any rights it may
have to foreclose (the “Foreclosure”) upon the Interim Security or the Final
Security, as applicable, under Section 2.4(g) or Section 2.4(h), as applicable,
and the Earn-Out Note shall thereafter terminate as provided in Section 2.4(i)
below.”

 

5. Section 2.4(g) of the Purchase Agreement shall be amended and restated in its
entirety to read as follows:

“(g) Interim Foreclosures.

(i) If the aggregate of the First Payment and the Second Payment fails to equal
or exceed the First Interim Threshold, then upon such failure Seller shall
receive a security interest in fifty-one percent (51%) of the Interests (the
“Interim Security”) and have the right, as its sole and exclusive remedy for
such failure, and exercisable by delivering written notice to Buyer within sixty
(60) days following its payment of the Second Payment (the “First Interim
Foreclosure Notice”), to Foreclose upon the Interim Security within twenty
(20) days following Seller’s delivery of the First Interim Foreclosure Notice
(subject to Section 2.4(i)). Notwithstanding the foregoing, upon Seller’s
delivery of the First Interim Foreclosure Notice, Buyer shall have the right
(the “First Interim Buy-Out Right”), exercisable by delivering written notice to
Seller within fifteen (15) days following Buyer’s receipt of the First Interim
Foreclosure Notice (or such longer period of time as is provided for pursuant to
Section 2.4(i)), to terminate Seller’s right of Foreclosure under this
Section 2.4(g)(i) by paying Seller an amount equal to the difference between the
First Interim Threshold and the aggregate amount of the

 

2



--------------------------------------------------------------------------------

First Payment and the Second Payment paid by Buyer to Seller (the “First Interim
Buy-Out Amount”). Upon the failure of Seller to deliver the First Interim
Foreclosure Notice within the sixty (60) day period specified above or upon the
payment of the First Interim Buy-Out Amount (which shall be payable by Buyer
within thirty (30) days of Buyer’s delivery to Seller of its notice to exercise
its First Interim Buy-Out Right), Seller shall have no further recourse against
Buyer with respect to the failure of the aggregate of the First Payment and the
Second Payment to equal or exceed the First Interim Threshold, provided that
nothing in this clause (i) shall limit the rights of the Seller (including
Seller’s interest in the Interim Security) pursuant to the terms of
Section 2.4(g)(ii) below. If Buyer does not exercise its First Interim Buy-Out
Right following Seller’s proper delivery of the First Interim Foreclosure
Notice, then (A) the transfer of the Interim Security shall be consummated by
Buyer and Seller on the date (the “First Interim Transfer Date”) that is five
(5) Business Days following the earliest of (i) Buyer’s written election not to
exercise the First Interim Buy-Out Right, (ii) the expiration (without payment
by Buyer of the First Interim Buy-Out Amount) of thirty (30) days following
Buyer’s delivery to Seller of its notice to exercise its First Interim Buy-Out
Right, or (iii) the expiration of the fifteen (15) day period (or such longer
period of time as is provided pursuant to Section 2.4(i)) following Buyer’s
receipt of the First Interim Foreclosure Notice without Buyer’s exercise of the
First Interim Buy-Out Right; (B) Seller shall be responsible for the payment of
all transfer Taxes relating to the transfer of such Interim Security from Buyer
to Seller; and (C) as a condition to such transfer, (1) Buyer and Seller shall
enter into an Operating Agreement in the form attached as Exhibit D hereto (the
“Company Operating Agreement”), which Company Operating Agreement will govern
the operation and management of the Company following the consummation of the
transfer of the Interim Security, (2) Buyer shall release, or cause to be
released, all Liens on the Interim Security and/or assets of the Company, and
(3) any remaining payment obligations pursuant to the Marathon Agreement shall
be assigned and assumed by Seller (and Buyer shall be released from the same and
indemnified by Seller for such obligations).

(ii) If the Seller has not Foreclosed on the Interim Security (or was not
entitled to Foreclose on the Interim Security) pursuant to Section 2.4(g)(i)
above and the aggregate of the First Payment, the Second Payment, the Third
Payment and the First Interim Buy-Out Amount paid by Buyer pursuant to
Section 2.4(g)(i) above (if any) fails to equal or exceed the Second Interim
Threshold, then upon such failure Seller shall receive a security interest in
the Interim Security and have the right, as its sole and exclusive remedy for
such failure, and exercisable by delivering written notice to Buyer within sixty
(60) days following its payment of the Third Payment (the “Second Interim
Foreclosure Notice”), to Foreclose upon the Interim Security within twenty
(20) days following Seller’s delivery of the Second Interim Foreclosure Notice
(subject to Section 2.4(i)). Notwithstanding the foregoing, upon Seller’s
delivery of the Second Interim Foreclosure Notice, Buyer shall have the right
(the “Second Interim Buy-Out Right”), exercisable by delivering written notice
to Seller within fifteen (15) days following Buyer’s receipt of the Second
Interim Foreclosure Notice (or such longer period of time as is provided for
pursuant to Section 2.4(i)), to terminate Seller’s right of Foreclosure under
this Section 2.4(g)(ii) by paying Seller an amount equal to the difference
between (x) the Second Interim Threshold and (y) the sum of (1) the aggregate
amount of the First

 

3



--------------------------------------------------------------------------------

Payment, the Second Payment and the Third Payment paid by Buyer to Seller and
(2) the First Interim Buy-Out Amount paid by Buyer pursuant to Section 2.4(g)(i)
above (if any) (such difference, the “Second Interim Buy-Out Amount”). Upon the
failure of Seller to deliver the Second Interim Foreclosure Notice within the
sixty (60) day period specified above or upon the payment of the Second Interim
Buy-Out Amount (which shall be payable by Buyer within thirty (30) days of
Buyer’s delivery to Seller of its notice to exercise its Second Interim Buy-Out
Right), Seller’s aforementioned security interest in the Interim Security and
right of Foreclosure upon the Interim Security shall be terminated, Buyer shall
maintain ownership of such Interim Security and Seller shall have no further
recourse against Buyer with respect to the failure of the aggregate of the First
Payment, the Second Payment and the Third Payment (plus the First Interim
Buy-Out Amount paid by Buyer pursuant to Section 2.4(g)(i) above (if any)) to
equal or exceed the Second Interim Threshold. If Buyer does not exercise its
Second Interim Buy-Out Right following Seller’s proper delivery of the Second
Interim Foreclosure Notice, then: (A) the transfer of the Interim Security shall
be consummated by Buyer and Seller on the date (the “Second Interim Transfer
Date”) that is five (5) Business Days following the earliest of (1) Buyer’s
written election not to exercise the Second Interim Buy-Out Right, (2) the
expiration (without payment by Buyer of the Second Interim Buy-Out Amount) of
thirty (30) days following Buyer’s delivery to Seller of its notice to exercise
its Second Interim Buy-Out Right, or (3) the expiration of the fifteen (15) day
period (or such longer period of time as is provided pursuant to Section 2.4(i))
following Buyer’s receipt of the Second Interim Foreclosure Notice without
Buyer’s exercise of the Second Interim Buy-Out Right; (B) Seller shall be
responsible for the payment of all transfer Taxes relating to the transfer of
such Interim Security from Buyer to Seller; and (C) as a condition to such
transfer, (1) Buyer and Seller shall enter into the Company Operating Agreement,
which Company Operating Agreement will govern the operation and management of
the Company following the consummation of the transfer of the Interim Security,
(2) Buyer shall release, or cause to be released, all Liens on the Interim
Security and/or assets of the Company, and (3) any remaining payment obligations
pursuant to the Marathon Agreement shall be assigned and assumed by Seller (and
Buyer shall be released from the same and indemnified by Seller for such
obligations).

(iii) For purposes of clarity, upon the consummation of the transfer to Seller
of the Interim Security, the Earn-Out Note will terminate as provided in
Section 2.4(i), Seller’s right to a security interest in the remaining Interests
and to Foreclose upon the Final Security pursuant to Section 2.4(h) hereof shall
terminate and Seller shall have no further recourse against Buyer with respect
to the failure of the aggregate amount of the First Payment, the Second Payment
and the Third Payment (plus the First Interim Buy-Out Amount paid by Buyer
pursuant to Section 2.4(g)(i) (if any)) to equal or exceed the Second Interim
Threshold.”

 

6. Section 2.4(h) of the Purchase Agreement shall be amended and restated in its
entirety to read as follows:

“(h) Final Foreclosure. If (i) the Seller has not Foreclosed on the Interim
Security (or was not entitled to Foreclose on the Interim Security) pursuant to
Section 2.4(g) and (ii) the total aggregate Earn-Out Payments during the
Earn-Out Period plus the First Interim Buy-Out Right paid by Buyer (if any) plus
the Second Interim Buy-Out Right

 

4



--------------------------------------------------------------------------------

paid by Buyer (if any) fails to equal or exceed the Final Threshold, then upon
such failure Seller shall receive a security interest in eighty percent (80%) of
the Interests (the “Final Security”) and shall have the right, as its sole and
exclusive remedy for such failure, and exercisable by delivering written notice
to Buyer within sixty (60) days following its payment of the Fifth Payment (the
“Final Foreclosure Notice”), to Foreclose upon the Final Security within twenty
(20) days following Seller’s delivery of the Final Foreclosure Notice (subject
to Section 2.4(i)). Notwithstanding the foregoing, upon Seller’s delivery of the
Final Foreclosure Notice, Buyer shall have the right (the “Final Buy-Out
Right”), exercisable by delivering written notice to Seller within fifteen
(15) days following Buyer’s receipt of the Final Foreclosure Notice (or such
longer time period as is provided for pursuant to Section 2.4(i)), to terminate
Seller’s right of Foreclosure under this Section 2.4(h) by paying Seller an
amount (the “Final Buy-Out Amount”) equal to the difference between (1) the
Final Threshold and (2) the total aggregate Earn-Out Payments made by Buyer
during the Earn-Out Period plus the First Interim Buy-Out Right paid by Buyer
(if any) plus the Second Interim Buy-Out Right paid by Buyer (if any). Upon the
failure of Seller to deliver the Final Foreclosure Notice within the sixty (60)
day period specified above or upon the payment of the Final Buy-Out Amount
(which shall be payable by Buyer within thirty (30) days of Buyer’s delivery to
Seller of its notice to exercise its Final Buy-Out Right), Seller’s
aforementioned security interest in the Final Security and right of Foreclosure
upon the Final Security shall be terminated, Buyer shall maintain ownership of
such Final Security and Seller shall have no further recourse against Buyer with
respect to the failure of the aggregate Earn-Out Payments during the Earn-Out
Period plus the First Interim Buy-Out Right paid by Buyer (if any) plus the
Second Interim Buy-Out Right paid by Buyer (if any) to equal or exceed the Final
Threshold. If Buyer does not exercise its Final Buy-Out Right following Seller’s
proper delivery of the Final Foreclosure Notice, then (A) the transfer of the
Final Security shall be consummated by Buyer and Seller on the date (the “Final
Transfer Date”) that is five (5) Business Days following the earliest of
(i) Buyer’s written election not to exercise the Final Buy-Out Right, (ii) the
expiration (without payment by Buyer of the Final Buy-Out Amount) of thirty
(30) days following Buyer’s delivery to Seller of its notice to exercise its
Final Buy-Out Right, or (iii) the expiration of the fifteen (15) day period
following Buyer’s receipt of the Final Foreclosure Notice (or such longer time
period as is provided for pursuant to Section 2.4(i)) without Buyer’s exercise
of the Final Buy-Out Right; (B) Seller shall be responsible for the payment of
all transfer Taxes relating to the transfer of such Final Security from Buyer to
Seller; and (C) as a condition to such transfer, (1) Buyer and Seller shall
enter into the Company Operating Agreement, which Company Operating Agreement
will govern the operation and management of the Company following the
consummation of the transfer of the Final Security, (2) Buyer shall release, or
cause to be released, all Liens on the Final Security and/or assets of the
Company, and (3) any remaining payment obligations pursuant to the Marathon
Agreement shall be assigned and assumed by Seller (and Buyer shall be released
from the same and indemnified by Seller for such obligations).”

 

7. Section 2.4(i) of the Purchase Agreement shall be amended and restated in its
entirety to read as follows:

 

5



--------------------------------------------------------------------------------

“(i) Termination of Earn-Out Note; Buyer’s License. Upon any Interim Transfer
Date or the Final Transfer Date, as applicable, (i) the Earn-Out Note, including
any obligations of either party thereunder (or under Section 2.4(a)), will
terminate and extinguish in its entirety, (ii) Seller’s rights to review the
records of Buyer pursuant to Section 2.4(c) hereof will terminate and extinguish
in their entirety, and (iii) Buyer and its Affiliates will be granted a
perpetual, non-exclusive license to use the Seller IP Assets in the Field at a
royalty rate to be negotiated in good faith between Buyer and Seller during the
time period (the “Royalty Rate Negotiation Period”) between (x) the First
Interim Foreclosure Notice and the expiration of Buyer’s First Interim Buy-Out
Right, (y) the Second Interim Foreclosure Notice and the expiration of Buyer’s
Second Interim Buy-Out Right or (z) the Final Foreclosure Notice and the
expiration of Buyer’s Final Buy-Out Right, as applicable (which royalty rate
will adjust throughout the term of the license agreement to be no less favorable
than the lowest royalty rates payable by third parties for license of the
Technology (the “MFN Right”)), pursuant to a license agreement in substantially
the form attached as Exhibit E hereto (the “Buyer License Agreement”). Buyer and
Seller shall negotiate in good faith during the Royalty Rate Negotiation Period.
If Buyer and Seller cannot come to agreement on a royalty rate in the Royalty
Rate Negotiation Period, then Buyer and Seller shall mutually select a valuation
firm experienced in determining market rates for such royalties (the fees of
which firm shall be split equally by Buyer and Seller); provided that (i) if
Buyer and Seller are unable to agree upon a firm within five (5) Business Days
of the start of deliberation on the matter, each of Buyer and Seller shall
select one such firm and such firms shall mutually select the firm to determine
the royalty, which selection shall be binding on Buyer and Seller and (ii) the
time period pursuant to which Buyer may exercise its First Interim Buy-Out
Right, Second Interim Buy-Out Right or or Final Buy-Out Right, as applicable,
shall be extended until five (5) Business Days following the determination by
such valuation firm. The royalty rate determined by such valuation firm shall be
binding on Buyer and Seller (subject to the MFN Right).”

 

8. Section 9.3 of the Purchase Agreement is amended by deleting the last
sentence thereof and substituting therefor:

“Any amounts offset by Buyer pursuant to this Section 9.3 shall be considered a
paid portion of an Earn-Out Payment for all other purposes of this Agreement
(including, without limitation, for purposes of satisfaction of the First
Interim Threshold, the Second Interim Threshold and the Final Threshold).”

 

9. The definition of “Interim Security” in Article 10 of the Purchase Agreement
shall be amended by deleting the reference therein to “Section 2.4(g)” and
substituting therefor “Section 2.4(g)(i)”.

 

10. Article 10 of the Purchase Agreement shall be amended by deleting the
following definitions therefrom:

“Final Call Notice” is defined in Section 2.4(h).

“Final Call Option” is defined in Section 2.4(h).

 

6



--------------------------------------------------------------------------------

“Interim Buy-Out Amount” is defined in Section 2.4(g).

“Interim Buy-Out Right” is defined in Section 2.4(g).

“Interim Call Notice” is defined in Section 2.4(g).

“Interim Threshold” is defined in Section 2.4(f).

“Interim Transfer Date” is defined in Section 2.4(g).

 

11. Article 10 of the Purchase Agreement shall be amended by inserting the
following definitions in alphabetical order:

“Final Foreclosure Notice” is defined in Section 2.4(h).

“First Interim Buy-Out Amount” is defined in Section 2.4(g)(i).

“First Interim Buy-Out Right” is defined in Section 2.4(g)(i).

“First Interim Foreclosure Notice” is defined in Section 2.4(g)(i).

“First Interim Threshold” is defined in Section 2.4(f).

“First Interim Transfer Date” is defined in Section 2.4(g)(i).

“Interim Transfer Date” shall mean the First Interim Transfer Date or Second
Interim Transfer Date, as applicable.

“Second Interim Buy-Out Amount” is defined in Section 2.4(g)(ii).

“Second Interim Buy-Out Right” is defined in Section 2.4(g)(ii).

“Second Interim Foreclosure Notice” is defined in Section 2.4(g)(ii).

“Second Interim Threshold” is defined in Section 2.4(f).

“Second Interim Transfer Date” is defined in Section 2.4(g)(ii).

 

12. Except as expressly amended or supplemented hereby, the Parties acknowledge
that the Purchase Agreement remains in full force and effect in accordance with
the provisions thereof.

 

13. This Amendment may be executed and delivered in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument. A facsimile or other copy of a signature shall be
deemed an original for purposes of this Amendment.

 

14. Sections 11.1 through 11.13 of the Purchase Agreement are incorporated
herein by reference mutadis mutandis.

 

7



--------------------------------------------------------------------------------

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to
Interests Purchase Agreement as of the date first written above.

 

SOANE ENERGY, LLC /s/ Martha Groves Name:  

Martha Groves

Title:  

Chief Financial Officer

FAIRMOUNT SANTROL INC. /s/ David J. Crandall Name:  

David J. Crandall

Title:  

Vice President, General Counsel and Secretary

SELF-SUSPENDING PROPPANT LLC /s/ David J. Crandall Name:  

David J. Crandall

Title:  

Vice President, General Counsel and Secretary

Signature Page to Amendment to Purchase Agreement